I N     T H E   C O U R T   O F                   A P P E A L S
                                  A T   K N O X V I L L E                          FILED
                                                                                 March 24, 1999

                                                                                Cecil Crowson, Jr.
                                                                                Appellate C ourt
                                                                                    Clerk

S T A T E   O F   T E N N E S S E EH A M I L T O N
                                )                    C                            O U N T Y
D E P A R T M E N T   O F   C H I L D3RAE0N1’-S9 8 0 7
                                  )0                                              - J V - 0 0 2 1 8
S E R V I C E S                 )
                                )
     P e t i t i o n e r - A p p)e l l e e
                                )
     v .                        ) H O N .    S U Z A N                            N E        B A I L E Y ,
                                ) J U D G E
J E N N I F E R   K O B E L   a n d
                                )
T H O M A S   K Y L E   C L A Y T O N
                                )
                                )
          R e s p o n d e n t s - AApFpFeIlRlMaEnDt sA
                                )                                                 N D        R E M A N D E




J O H N     G .     M c D O U G A L         O F       C H A T T A N O O G A                          F O R   A P

P A U L   G .       S U M M E R S ,   A t t o r n e y   G e n e r a l   a n d
D I M O N D ,       A s s i s t a n t   A t t o r n e y   G e n e r a l ,   N A




                                  O   P     I     N     I      O        N




                                                                Goddard, P.J.



            I n     t h i s       s u i t       t h e       S t a t e               o f        T e n n e s s

C h i l d r e n ’ s         S e r v i c e s           f i l e d             a       p e t i t i o n            t
                                                                    1
r i g h t s       o f    J e n n i f e r          K o b e l             ap a r e n t s ao f K y
                                                                         n d   T h o m  s

S e t h     T h o m a s         I s a i a h       K o b e l ,               w h o          w a s        b o r n




      1
             M r .   C l a y t o n   a p p e a r e d        a n d   a d v i s e d              t h e     T r i a l
c o n t e s t   t h e   p e t i t i o n .
             I n         t h e      j u d g m e n t                    o f       t e r m i n a t i o n                   t h

t h e       f o l l o w i n g                f a c t s :



    T   h   a    t   t     h e     p e t         i   t i   o   n       f   i l e   d       b y     t h e      S     t   a   t
    D   e   p    a r t     m e n   t   o         f     C   h   i   l   d   r e n   ’   s     S   e r v i    c e     s   ,
    s   h   o    u l d       b e     s u         s   t a   i   n   e   d     a n   d       r e   l i e f      g     r   a   n
    t   h   e      c a     u s e   s   a         s     t   h   e   r   e   i n     s   t   a t   e d   i    n       t   h   a
    h   a   s      b e     e n     i n           t   h e       c   u   s   t o d   y       o f     P e t    i t     i   o   n
    (   6   )      m o     n t h   s ;           t   h a   t       t   h   e   c   o   n   d i   t i o n    s       w   h   i
    c   h   i    l d ’     s   r   e m o         v   a l     s     t   i   l l     p   e   r s   i s t ;      t     h   a   t
    l   i   k    e l i     h o o   d   t         h   a t     s     a   i   d   c   o   n   d i   t i o n    s       w   i   l
    e   a   r    l y       d a t   e   s         o     t   h a     t       t h e       c   h i   l d   c    a n         b   e
    p   a   r    e n t       i n     t h         e     n   e a     r       f u t   u   r   e ;     t h a    t       t   h   e
    l   e   g    a l       p a r   e n t             a n   d       c   h   i l d       r   e l   a t i o    n s     h   i   p
    t   h   e      c h     i l d   ’ s           c   h a   n c     e   s     o f       e   a r   l y   i    n t     e   g   r
    a   n   d      p e     r m a   n e n         t     h   o m     e   ;     t h   a   t     t   h e   D    e f     e   n   d
    a   n   d      T h     o m a   s   K         y   l e     C     l   a   y t o   n   ,     h   a v e      f a     i   l   e
    s   u   b    s t a     n t i   a l           m   a n   n e     r       o n     t   h   e     r e a s    o n     a   b   l
    o   f        t h e       F o   s t e         r     C   a r     e       P l a   n   ;     t   h a t      t h     e       D
    a   n   d      T h     o m a   s   K         y   l e     C     l   a   y t o   n   ,     h   a v e      w i     l   l   f
    c   h   i    l d       f o r     m o         r   e     t h     a   n     f o   u   r     (   4 )   c    o n     s   e   c
    p   r   e    c e d     i n g     t h         e     f   i l     i   n   g   o   f       t h   e   p e    t i     t   i   o
    i   t        i s ,       t h   e r e         f   o r   e ,         f   o r     t   h   e     b e s t      i     n   t   e
    c   h   i    l d       a n d     t h         e     p   u b     l   i   c   t   h   a   t     a l l      o f         t   h
    t   h   e      D e     f e n   d a n         t   s     t o         t   h e     s   a   i d     c h i    l d         b   e
    a   n   d      t h     a t     t h e             c o   m p     l   e   t e     c   u   s t   o d y ,      c     o   n   t
    o   f        t h e       s a   i d           c   h i   l d         s   h o u   l   d     n   o w   b    e       a   w   a
    T   e   n    n e s     s e e   ,   D         e   p a   r t     m   e   n t     o   f     C   h i l d    r e     n   ’   s
    r   i   g    h t       t o     p l a         c   e     s a     i   d     c h   i   l   d     f o r      a d     o   p   t
    t   o        a n y       a d   o p t         i   o n     i     n       l o c   o       p a   r e n t    i s     .



             I n         t h e      c o u r s e                o f         t h e       T r i a l           J u d g e ’

o p i n i o n ,             s h e        m a d e            t h e           f o l l o w i n g              f i n d i n

e v a l u a t i o n                o f       t h e          e v i d e n c e                 a n d      w i t n e s s

p a r t i c u l a r l y                  s i g n i f i c a n t                      a s       i t      r e l a t e s

a t t e m p t i n g                t o       e x c u s e                h e r       c o n d u c t :



             T   H   E     C O U R       T   :     I   t e l           l     j   u s   t     a   b   o u   t       e v   e r
             i   n     t   h i s         s   e   a t   t h a           t     y   o u     a   r   e     n   o   w     o   c c
             K   o   b e   l ,   t       h   a   t   I   d o           n ’   t     t   h i   n   k   ,     d   e   s p   i t
             t   h   a t     I   h       e   a   r   f r o m             t   h   e     s t   a   n   d p   o   i   n t     o
             b   y     t   h e i r           p   a r e n t s           ,     w   h e   t h   e   r     t   h   e   y ’   v e
             o   t   h e   r w i s       e       m o l e s t           e d       i n     s   o   m   e     w   a   y ,     o

                                                     2
            w   h   o     s i t     i   n   t h     i s       c   o u r   t r o   o   m     c h   a r g e     d
            A   l   l     t h e   s e     a r e       v   e   r   y   s   e r i   o   u s     c   a s e s     ,
            s   e   r   i o u s     t   h a n       t h   a   t     o f     a     p   a r   e n   t   a p     p
            w   i   t   h   t h   e     S t a t     e     o   f     T e   n n e   s   s e   e     o r   o     t
            s   e   e   k i n g     t   o   t e     r m   i   n   a t e     t h   e   i r     r   i g h t     s
            p   e   r   m a n e   n t     s i t     u a   t   i   o n .       I   n     t   h e     e v e     n
            t   e   r   m i n a   t i   o n   i     s     d   e   c r e   e d     a   n d     a   n   o r     d
            d   e   c   l a r i   n g     t h e       p   a   r   e n t   s ’     r   i g   h t   s   t e     r
            f   o   r   e v e r     t   y p e       s i   t   u   a t i   o n .

                    A n d      t h a t ’ s           o n e          r e a s o n         w h y       I    s o
            h   a n g     p   r e t t y    m        u c h         o n    e v e r      y    w o    r d     t h
            i   n    h e r    e .     I ’ l         l   l o       o k    f o r        n o t       o n l y
            t   h e    p a    r e n t   w h         e n    t      h e y    t e s      t i f y     ,    t h e
            o   t h e r       w i t n e s s         e s .            I   l o o k         a t      t h e     e
            I     l o o k       a t   t h e         i r    d      e m e a n o r       .      I       l o o k
            r   e a c t i     o n s   t o           t h e         t e s t i m o       n y .          I t ’ s
            t   h a t     I     f e e l    e        v e r y       t h i n g     t     h a t ’     s    s a i
            h   a s    t o      b e   a t           l e a s       t    w e i g h      e d    a    n d     c o
            v   e r y ,       v e r y   c a         r e f u       l l y    b e c      a u s e        o f    t
            n   a t u r e       o f   t h e         s e    p      r o c e e d i       n g s .



            O u r         r e v i e w         o f       t h e       r e c o r d           a n d       t h e

t h a t     t h i s         i s     a n       a p p r o p r i a t e               c a s e         f o r       a

o f   t h i s           C o u r t .



            F o r         t h e     f o r e g o i n g               r e a s o n s           t h e      j u d

C o u r t       i s       a f f i r m e d           a n d         t h e     c a u s e         r e m a n d

p r o c e e d i n g s ,             i f       a n y ,         a s     m a y       b e       n e c e s s a

b e l o w .             C o s t s       o f       a p p e a l         a r e       a d j u d g e d             a



                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                            H o u s t o n   M .   G o d d a r d ,   P . J




                                              3
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s   D .   S u s a n o ,   J r . ,   J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
William H. Inman, Sr.J.




                               4